ORDER
Joint motion to dismiss application for writ of error, together with joint first amended agreed motion to remand to the Fourteenth Court of Appeals with instructions to remand to trial court for new trial, are granted.
The application for writ of error is granted. The judgments of the courts below are vacated without reference to the merits of the appeal, and the cause is remanded to the trial court for consolidation with other pending suits and entry of settlement after consolidation from Harris County; 14th district (B14-91-00581-CV, 1992 WL 56836, 03-26-92).